Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-5, 9-16, 18 and 20-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art, individually or in combination, neither anticipates nor renders obvious the claimed limitations for the particular sequential steps for manufacturing a semiconductor device including forming a first oxide insulating layer over the first conductive layer; forming an oxide semiconductor layer over the first oxide insulating layer; forming a second oxide insulating layer over the oxide semiconductor layer; performing a heat treatment after forming the second oxide insulating layer wherein the oxide semiconductor layer comprises at least one of indium, zinc, and M, the M being Al, Ti, Ga, Ge, Y, Zr, Sn, La, Ce, or Hf, as in the context of claim 2.
The prior art, individually or in combination, neither anticipates nor renders obvious the claimed limitations for the particular sequential steps for manufacturing a semiconductor device including forming a first oxide insulating layer over the first conductive layer; forming an oxide semiconductor layer over the first oxide insulating layer; forming a second oxide insulating layer over the oxide semiconductor layer; performing a heat treatment after forming the second oxide insulating layer; 
forming a nitride insulating layer over the second conductive layer; forming a third oxide insulating layer over the nitride insulating layer; the third conductive layer being electrically connected to the oxide semiconductor layer, wherein the oxide semiconductor layer comprises at least one of indium, zinc, and M, the M being Al, Ti, Ga, Ge, Y, Zr, Sn, La, Ce, or Hf, as in the context of claim 3.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARVIN PAYEN whose telephone number is (571) 270-7435.  The examiner can normally be reached on Monday-Thursday, 10am-6pm, Fridays off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-

/MARVIN PAYEN/Primary Examiner, Art Unit 2816